STAPLETON, Circuit Judge,
concurring:
I concur in the judgment of the court and join all of the court’s opinion except Section IV A 2.
As I read it, the court’s opinion implies that the due process clause would be implicated if Unger had alleged either that Temple had promised her unconditionally to maintain its graduate dermatology program until her timely graduation or that it had promised her it would not close that program before her graduation absent good cause. I find it unnecessary to take a position on whether Unger’s complaint would implicate a due process clause if she had made either of these allegations.
Unger sets forth her contract claim in the following paragraphs of the complaint:
39. A valid contract was formed between Plaintiff and the Hospital and the University and between Plaintiff and NRMP when Plaintiff executed an Agreement (Exhibit “A”) in which Plaintiff agreed to be bound by results of the match (i.e. that Plaintiff would undertake her Dermatology residency/graduate medical education only at the institution to which she was “matched” under the auspices of the NRMP).
40. By the aforementioned contract, Plaintiff promised to be bound to attend the Hospital, if she was “matched” there, to the exclusion of all other accredited Programs and in exchange for this promise, NRMP “matched” Plaintiff at the Hospital and the Hospital contracted to provide an accredited graduate Program in Dermatology for Plaintiff.
While paragraph 40 read alone could be interpreted as alleging that Temple promised unconditionally to provide Unger with three years of graduate dermatology education, the incorporated Exhibit A contains nothing suggesting in any way that such a promise was made. Thus, the complaint on its face refutes the conclusory allegation of such a promise.
In the briefing and argument before the district court and this court, Unger has asserted that Exhibit A was not the only contract between the parties. Despite extensive questioning from the district court and this court, however, Unger has identified no other source of a contractual right to insist upon Temple keeping its program open. Thus, neither the complaint nor anything else in the record refers to or evidences such a right.
While the record reveals that Unger may have had a contractual relationship with Temple, that alone is not enough to implicate due process. Where a contract is relied upon to provide the necessary property interests supporting a due process claim, no deprivation is alleged unless the plaintiff can point to a breach of the contract. Here, Unger is unable to point to a contract right of which she was deprived by Temple’s termination of the program. This requires rejection of her due process claim.